Case 5:19-cv-05131-PKH Document 104                  Filed 04/30/20 Page 1 of 3 PageID #: 994



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

STEPHEN P. HACALA,
Individually and as Administrator
Of the ESTATE OF STEPHEN
PATRICK HACALA, JR., deceased                                                          PLAINTIFF

v.                                    No. 5:19-CV-05131

AMAZON.COM, INC., et al                                                            DEFENDANTS

                                    OPINION AND ORDER

        Before the Court is Defendant Bedemco, Inc.’s (“Bedemco”) motion (Doc. 85) to dismiss

for lack of jurisdiction and brief in support (Doc. 86). Bedemco argues Plaintiff’s claims against

Bedemco in the third amended complaint (Doc. 64) should be dismissed because the Court lacks

personal jurisdiction over Bedemco and because Plaintiff’s claims against Bedemco are barred by

the statute of limitations. Plaintiff filed a response (Doc. 89) and, with leave of Court, Bedemco

filed a reply (Doc. 94). Plaintiff also filed a motion (Doc. 87) for jurisdictional discovery,

Bedemco filed a response (Doc. 92), and Plaintiff, with leave of Court, filed a reply (Doc. 97).

Plaintiff asks the Court to allow Plaintiff the opportunity to conduct limited jurisdictional

discovery to establish whether minimum contacts sufficient to establish personal jurisdiction exist

in this case.

        Whether to grant jurisdictional discovery is a decision committed to the sound discretion

of the district court, and the denial of a plaintiff’s request to conduct jurisdictional discovery is

reviewed for abuse of discretion. Lakin v. Prudential Sec., Inc., 348 F.3d 704,713 (8th Cir. 2003).

Jurisdictional discovery is properly denied “‘when a plaintiff offers only speculation or conclusory

assertions about contacts with a forum state.’” Viasystems, Inc. v. EBM-Papst St. Georgen GMBH

& Co., 646 F.3d 589, 598 (8th Cir. 2011) (quoting Dever v. Hentzen Coatings, Inc., 380 F.3d 1070,

                                                 1
Case 5:19-cv-05131-PKH Document 104                   Filed 04/30/20 Page 2 of 3 PageID #: 995



1074 n. 1 (8th Cir. 2004)). However, when a plaintiff offers documentary evidence in support of

its argument that personal jurisdiction exists, a court should not dismiss the cause of action before

allowing the plaintiff to take jurisdictional discovery. Steinbuch v. Cutler, 518 F.3d 580, 588-89

(8th Cir. 2008) (finding district court’s refusal to allow plaintiff to conduct limited jurisdictional

discovery on the issue of defendant’s minimum contacts was abuse of discretion because plaintiff

“offered documentary evidence, and not merely speculations or conclusory allegations . . . .”).

       Here, Plaintiff asserts Bedemco regularly sells and distributes its products in Arkansas and

offers Bedemco’s website, which advertises Bedemco as a worldwide distributor of products, as

evidence that personal jurisdiction exists. Although Bedemco provided an affidavit by its Chief

Executive Officer stating Bedemco is not registered to do business in Arkansas, does not have any

employees in Arkansas, does not have an office or principal place of business in Arkansas, and

does not have any bank account or collect or pay taxes in Arkansas, Bedemco has not demonstrated

that it lacks any contact with Arkansas. Plaintiff has presented documentary evidence that

Bedemco holds itself out as a worldwide distributor. This evidence at the complaint stage makes

plausible, if tenuous, the proposition that Bedemco may have contacts in Arkansas sufficient to

establish personal jurisdiction.   For this reason, Plaintiff’s request for limited jurisdictional

discovery will be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 87) for jurisdictional

discovery is GRANTED. Plaintiff may conduct limited jurisdictional discovery on the issue of

Bedemco’s minimum contacts with Arkansas. Jurisdictional discovery will conclude June 1,

2020. Any supplemental briefing by Plaintiff on the topic of personal jurisdiction must be filed

no later than June 8, 2020. Bedemco may submit a reply to any such briefing by Plaintiff on the

subject of personal jurisdiction no later than June 15, 2020.



                                                  2
Case 5:19-cv-05131-PKH Document 104                  Filed 04/30/20 Page 3 of 3 PageID #: 996



       IT IS FURTHER ORDERED that the Court’s decision regarding Bedemco’s motion

(Doc. 85) to dismiss shall be deferred pending Plaintiff’s jurisdictional discovery.

       IT IS SO ORDERED this 30th day of April, 2020.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 3
